DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim status
2. 	In response to the amendments filed 10/25/2022, claims 1 and 11 were amended, claim 13 was canceled and no new claims were added. Therefore, claims 1-3 and 5-12 are currently pending for examination.
	The text of those sections of Title 35, U.S. Code not included in this action can be found
in a prior office action.

Claim Interpretation
3.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

4.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
5.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a device for – corresponding to element 10 in Fig. 1”, “a processing module for – corresponding to element 24 in Fig. 2”, “an analysis module configured to – corresponding to element 26 in Fig. 2 ”, “a time measurement module configured to – corresponding to element 28 in Fig. 2”,  and “an emission module for – corresponding to element 30 in Fig. 2” in claims 1-3, 6 and 8-10
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
6.	Claims 1-3 and 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Sanchez et al. (Sanchez; US Pat. No. 10,013,620) in view of Binion et al. (Binion; US Pat. No. 10,115,164) and further in view of Horseman (US 2013/0009761).
	For claim 1, Sanchez discloses a device for detecting a distraction of a driver of a vehicle (E.g. Col 1, lines 50-51; Fig. 2c), comprising: 
	an image acquisition assembly (E.g. Col 5, lines 20: vehicle in-cabin device 260c and 48-62: For clarity, only one vehicle in-cabin device 305 is depicted in FIG. 3. While FIG. 3 depicts only one vehicle in-cabin device 305, it should be understood that any number of vehicle in-cabin devices 305 may be supported. The vehicle in-cabin device 305 may include a memory 320 and a processor 315 for storing and executing, respectively, a module 321. The module 321, stored in the memory 320 as a set of computer-readable instructions, may be related to a vehicle interior and occupant position data collecting application that, when executed on the processor 315, causes vehicle in-cabin device location data to be stored in the memory 320. Execution of the module 321 may also cause the processor 315 to generate at least one 3D model of at least a portion of a vehicle occupant (e.g., a driver and/or passenger) within the vehicle interior) configured to acquire at least one image of a detection area located in said vehicle, said detection area comprising at least part of the driver of the vehicle (E.g. Col 5, lines 60-62: the processor 315 to generate at least one 3D model of at least a portion of a vehicle occupant (e.g., a driver and/or passenger) within the vehicle interior; Col 6, lines 5-19: The vehicle in-cabin device 305 may further include an image sensor input 335 communicatively connected to, for example, a first image sensor 336 and a second image sensor 337. While two image sensors 336, 337 are depicted in FIG. 3, any number of image sensors may be included within a vehicle interior monitoring system and may be located within a vehicle interior as depicted in FIGS. 1A-1C. The vehicle in-cabin device 305 may also include an infrared sensor input 340 communicatively connected to a first infrared sensor 341 and a second infrared sensor 342. While two infrared sensors 341, 342 are depicted in FIG. 3, any number of infrared sensors may be included within a vehicle interior monitoring system and may be located within a vehicle interior as depicted in FIGS. 1A-1C; Figs. 2C and 3), 
	a processing module for processing the acquired image (E.g. Col 5, lines 51-62: The vehicle in-cabin device 305 may include a memory 320 and a processor 315 for storing and executing, respectively, a module 321. The module 321, stored in the memory 320 as a set of computer-readable instructions, may be related to a vehicle interior and occupant position data collecting application that, when executed on the processor 315, causes vehicle in-cabin device location data to be stored in the memory 320. Execution of the module 321 may also cause the processor 315 to generate at least one 3D model of at least a portion of a vehicle occupant (e.g., a driver and/or passenger) within the vehicle interior), designed to determine:
	a direction associated with a gaze of the driver (E.g. Col 3, lines 25-30: determine whether a vehicle driver is looking at a road (i.e., tracking the driver's face/eyes, with emphasis on differentiating between similar actions, such as a driver who is adjusting a radio while looking at the road versus adjusting the radio while not looking at the road at all, Col 8, lines 14-15),
	a direction associated with a head of the driver (E.g. Col 5, lines 19-22: data acquired from the vehicle in-cabin device 260c (along with any other suitably located vehicle in-cabin device) may be used to determine a position and, or orientation of a driver's head 219c), and 
	a position of at least one hand of the driver (E.g. Col 5, line 23; determine position of the driver left and/or right hand);
	an analysis module configured to detect the distraction of said driver by determining, on a basis of the direction associated with the head, the direction associated with the gaze and the position of at least one hand, a possible presence of at least one hand in the direction associated with the head of the driver (E.g. Col 5, lines 24-31: data acquired from the vehicle in-cabin device 260c (along with any other suitably located vehicle in-cabin device) may be used to determine that the driver's head 219c is oriented toward a cellular telephone 221c in her right hand 220c. As also described in detail herein, a determination may be made that the driver is inattentive to the road based on the driver's head 219c being oriented toward the cellular telephone 221c; Col 3, lines 25-30: determine whether a vehicle driver is looking at a road (i.e., tracking the driver's face/eyes, with emphasis on differentiating between similar actions, such as a driver who is adjusting a radio while looking at the road versus adjusting the radio while not looking at the road at all, Col 8, lines 14-15), and a possible orientation of the gaze of the driver toward at least one hand located outside an area the hand should be located in while driving (E.g. Col 3, lines 20-35, Col 8, lines 14-15; tracking the possible orientation of the driver gaze toward at least one hand of the driver which is used to control the radio “an area the hand should not be located in while driving”).
	Sanchez fails to expressly disclose determining a possible presence of the at least one hand located outside at least one permitted area, wherein the permitted area comprises at least one driving element used by the driver while driving.
	However, as shown by Binion, it was well known in the art of distraction detection to include determining a possible presence of the at least one hand located outside at least one permitted area, wherein the permitted area comprises at least one driving element used by the driver while driving (E.g. Col 6, lines 1-15, Col 4, lines 51-57, Col 5, lines 51-61, claim 1 and Fig. 2B-C; determining if at least one hand is located outside a predetermined area “not on the steering wheel” and the steering wheel is the driving element used by the driver while driving ). 
	It would have been obvious to one of ordinary skill in the art distraction detection before the effective filing date of the claimed invention modify Sanchez with the teaching of Binion in order to increase the number of ways the distraction of the driver is determined so that an alert to the driver is generated timely and also to ensure that the driver hands are on the steering wheel while driving and thereby the overall safety on the road is increased.
	Sanchez in view of Binion fails to expressly disclose wherein the image acquisition assembly comprises at least one three-dimensional sensor for capturing a three-dimensional image of the detection area.
	However, as shown by Horseman, it was well known in the art of image sensors to include an image acquisition assembly that comprises at least one three-dimensional sensor for capturing a three-dimensional image of a detection area [E.g. 0071-0074, 0120-0121].
	It would have been obvious to one of ordinary skill in the art of image sensors before the effective filing date of the claimed invention modify Sanchez in view of Binion with the teaching of Horseman because three-dimensional sensor will provide more precise and clearer data about the driver and thereby improve the accuracy of the system.
For claim 2, Sanchez discloses a time measurement module configured to evaluate a detection time for which at least one hand is located in said direction associated with the head as determined by the processing module (E.g. Col 10, lines 22-31: The distraction could be quantified by duration that the driver engages in certain behaviors. Risk quantification may also be measured by weighting certain behaviors with higher severity than other behaviors, so the duration times are weighted. Risk quantification may also differentiate subcategories of behaviors based on degree of motion of hands, head, eyes, body. For example, the methods and systems of the present disclosure may distinguish texting with the phone on the steering wheel from texting with the phone in the driver's lap requiring frequent glances up and down).
For claim 3, Sanchez discloses an emission module for emitting an alarm signal on a basis of the detection of a distraction situation (E.g. Col 6, line 63 – Col 7, line 1: the processor 355 may generate a vehicle driver warning based on the comparison of the data representative of the 3D model of at least a portion of the vehicle driver with data representative of at least a portion of the 3D model vehicle operator to warn the vehicle operator that his position is indicative of inattentiveness).
For claim 8, Sanchez discloses wherein the processing module is also configured to determine a posture of the driver (E.g. Col 9, lines 7-9: It is collecting data about the driver's position/posture and the location of the arms relative to the body and structures in the vehicle (i.e. the steering wheel)).
For claim 9, Sanchez discloses wherein the processing module for processing the acquired image is configured to determine the direction associated with the head of the driver and the position of at least one hand of the driver on a basis of a representation of the posture of the driver (E.g. Col 5, lines 19-31; Col 9, lines 7-11).
For claim 10, Sanchez discloses wherein the processing module is configured to determine a direction of orientation of the head or a gaze direction of the driver (E.g. Col 5, lines 19-22: data acquired from the vehicle in-cabin device 260c (along with any other suitably located vehicle in-cabin device) may be used to determine a position and, or orientation of a driver's head 219c).
For claim 11, is interpreted and rejected as discussed with respect to claim 1.
For claim 12, is interpreted and rejected as discussed with respect to claims 2-3.
	
7.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Sanchez in view of Binion further in view of Horseman and further in view of Sato et al. (Sato; US 2019/0135295).
	For claim 5, Sanchez in view of Binion and Horseman fails to expressly disclose wherein the distraction situation comprises a configuration in which the detection time is greater than a predetermined threshold. 
	However, as shown by Sato, it was well known in the art of distraction detection that a distraction situation comprises a configuration in which a detection time is greater than a predetermined threshold [E.g. 0045, 0063, 0008]. 
	It would have been obvious to one of ordinary skill in the art distraction detection before the effective filing date of the claimed invention modify Sanchez in view of Binion and Horseman with the teaching of Sato in order to reduce the likelihood of false alert being generated by waiting a threshold time to ensure that the driver is actually distracted.

8.	Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Sanchez in view of Binion further in view of Horseman and further in view of Middlekauff et al. (Middlekauff; US 2010/0102972).
	For claims 6-7, Sanchez in view of Binion and Horseman fails to expressly disclose wherein the emission module is configured designed to emit the alarm signal in an event of a condition of the vehicle being driven, wherein the condition corresponds to the detection of a speed of the vehicle greater than a predetermined speed value or to a lack of use of an autonomous driving unit. 
	However, as shown by Middlekauff, it was well known in the art of vehicles that an emission module is configured designed to emit an alarm signal in an event of a condition of a vehicle being driven, wherein the condition corresponds to the detection of a speed of the vehicle greater than a predetermined speed value [E.g. 0041, 0087, 0025-0026m Abstract]. 
	It would have been obvious to one of ordinary skill in the art distraction detection before the effective filing date of the claimed invention modify Sanchez in view of Binion and Horseman with the teaching of Middlekauff in order to generate an alert when needed (e.g. such as when the vehicle dis travelling above a speed threshold) and thereby increase the overall safety in the road.

Response to Remarks
9.	The Applicant's remarks regarding the rejection have been fully considered but they are not persuasive.

Applicant's remarks:
	Applicant notes that none of Sanchez, Binion or Horseman teach a distraction based on an orientation of the gaze of the driver toward one hand located outside the permitted area as recited at amended claims 1 and 11. Remarks, filed 25 October 2022, pages 5-7.

Examiner’s response:
	Regarding Applicant remark, as discussed in the analysis of the claims Sanchez discloses a processing module designed to determine: direction associated with a gaze of the driver (E.g. Col 3, lines 25-30: determine whether a vehicle driver is looking at a road (i.e., tracking the driver's face/eyes, with emphasis on differentiating between similar actions, such as a driver who is adjusting a radio while looking at the road versus adjusting the radio while not looking at the road at all, Col 8, lines 14-15), an analysis module configured to detect the distraction of said driver by determining, on a basis of the direction associated with the head, the direction associated with the gaze and the position of at least one hand, a possible presence of at least one hand in the direction associated with the head of the driver (E.g. Col 5, lines 24-31: data acquired from the vehicle in-cabin device 260c (along with any other suitably located vehicle in-cabin device) may be used to determine that the driver's head 219c is oriented toward a cellular telephone 221c in her right hand 220c. As also described in detail herein, a determination may be made that the driver is inattentive to the road based on the driver's head 219c being oriented toward the cellular telephone 221c; Col 3, lines 25-30: determine whether a vehicle driver is looking at a road (i.e., tracking the driver's face/eyes, with emphasis on differentiating between similar actions, such as a driver who is adjusting a radio while looking at the road versus adjusting the radio while not looking at the road at all, Col 8, lines 14-15), and a possible orientation of the gaze of the driver toward at least one hand located outside an area the hand should not be located in while driving (E.g. Col 3, lines 20-35, Col 8, lines 14-15; tracking the possible orientation of the driver gaze toward at least one hand of the driver which is used to control the radio “an area the hand should not be located in while driving”).
	Sanchez just fails to expressly disclose determining a possible presence of the at least one hand located outside at least one permitted area, wherein the permitted area comprises at least one driving element used by the driver while driving.
	Binion is merely relied on to show that it was well known in the art of distraction detection to include determining a possible presence of the at least one hand located outside at least one permitted area, wherein the permitted area comprises at least one driving element used by the driver while driving (E.g. Col 6, lines 1-15, Col 4, lines 51-57, Col 5, lines 51-61, claim 1 and Fig. 2B-C; determining if at least one hand is located outside a predetermined area “not on the steering wheel” and the steering wheel is the driving element used by the driver while driving ). 
	It would have been obvious to one of ordinary skill in the art distraction detection before the effective filing date of the claimed invention modify Sanchez with the teaching of Binion in order to increase the number of ways the distraction of the driver is determined so that an alert to the driver is generated timely and also to ensure that the driver hands are on the steering wheel while driving and thereby the overall safety on the road is increased.
Furthermore, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
10.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.	
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED BARAKAT whose telephone number is (571)270-3696.  The examiner can normally be reached on 9:00am-5:00PM.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMED BARAKAT/
Primary Examiner, Art Unit 2689